Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stuart K. Wagner (Reg. No. 74,548) on February 25, 2022.

The application has been amended as follows: 

Listing of Claims:
1.	(Currently Amended) A method comprising:
powering on a solid state memory device (SSD), using a power management integrated circuit (PMIC), comprising 
setting an operating mode signal to a first pre-determined logic level to cause the SSD to power on in a normal operating mode; and
powering on supply rails of the SSD;
SSD enters the normal operating mode within a first time interval;
when the SSD does not enter the normal operating mode within the first time interval, powering down the supply rails of the SSD and waiting a second time interval before using the PMIC to set the operating mode to a second predetermined logic level to cause the SSD to operate in a safe operating mode 
after the second time interval, resetting power to the SSD by sequentially powering on the supply rails of the SSD to operate in the safe operating mode.

2.	(Currently Amended) The method of claim 1, further comprising causing the SSD to operate in the normal operating mode when the SSD enters the normal operating mode within the first time interval.

4.	(Currently Amended) The method of claim 1, wherein powering on the supply rails of the SSD comprises sequentially powering on the supply rails of the SSD.

8.	(Currently Amended) The method of claim 1, further comprising using the PMIC to set the operating mode signal to the first pre-determined logic level to cause the SSD to operate in the normal operating mode after the SSD operates in the safe operating mode.

10.	Cancelled.

11.	(Currently Amended) A power management integrated circuit (PMIC) coupled to a solid state memory device (SSD), the PMIC comprising:
a power signal controller configured to supply power to the SSD;
a control signal controller configured to provide an operating mode signal to control an operating mode of the SSD between a normal operating mode and a safe operating mode; and
a state machine configured to:
cause the control signal controller to set the operating mode signal such that the SSD powers on in the normal operating mode;
detect whether the SSD enters the normal operating mode within a first time interval;
when the SSD does not enter the normal operating mode within the first time interval, cause the power signal controller to power down supply rails of the SSD and the control signal controller to wait a second time interval before setting the operating mode such that the SSD operates in the safe operating mode 
reset power to the SSD by sequentially powering on the supply rails of the SSD to operate in the safe operating mode.

12.	(Currently Amended) The PMIC of claim 11, wherein the PMIC causes the SSD to operate in the normal operating mode when the SSD enters the normal operating mode within the first time interval.

14.	(Currently Amended) The PMIC of claim 11, wherein the power signal controller is further configured to sequentially power on supply rails of the SSD.

18.	(Currently Amended) The PMIC of claim 11, wherein the state machine is further configured to cause the control signal controller to cause the SSD to operate in the normal operating mode after the SSD operates in the safe operating mode.

20.	Canceled.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186